In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-149 CR

NO. 09-07-150 CR

NO. 09-07-151 CR

____________________


WILLIE EDWARD PUGH, JR. a/k/a WILLIE EDWARD PUGH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 96329, 98825, & 99457 




MEMORANDUM OPINION
	Willie Edward Pugh, Jr. a/k/a Willie Edward Pugh was convicted and sentenced on 
indictments for possession of a controlled substance and unlawful possession of a firearm by
a felon.  Pugh filed notices of appeal on March 15, 2007.  The trial court entered 
certifications of the defendant's right to appeal in which the court certified that these are
plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court's certifications have been provided to the Court of Appeals by the district
clerk.
	On March 19, 2007, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a part
of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been supplemented
with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	


						_______________________________								STEVE McKEITHEN
							        Chief Justice							
 

Opinion Delivered June 6, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.